Citation Nr: 1236030	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  07-14 696	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUES


1.  Entitlement to service connection for residuals of a right knee injury for the purpose of accrued benefits.

2.  Entitlement to service connection for posttraumatic stress disorder for the purpose of accrued benefits.


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who served on active duty from June 1966 to June 1968, died in September 2004.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2009, the Appellant canceled her request for a hearing before the Board.

In October 2009, and again in February 2011, the Board remanded the matter for procedural development.  No further action to comply with the Board's prior remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  When the Veteran died in September 2004, the Veteran had pending claims of service connection for residuals of a right knee injury and for posttraumatic stress disorder.

2.  After the Veteran's death in September 2004, the Appellant timely filed a claim for accrued benefits in January 2005.






3.  On the evidence of record at the time of the Veteran's death, in service there was evidence of a medial meniscectomy due to right knee injury.

4.  On the evidence of record at the time of the Veteran's death, there was no evidence of a diagnosis of posttraumatic stress disorder that conformed to the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), of the American Psychiatric Association in accordance with 38 C.F.R. § 4.125(a).  


CONCLUSION OF LAWS

1.  For the purpose of accrued benefits, a medial meniscectomy due to a right knee injury was incurred in service.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2011). 

2.  For the purpose of accrued benefits, posttraumatic stress disorder was not incurred or aggravated by service.  38 U.S.C.A. § § 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.







Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudicationVCAA notice by letters, dated in February 2007 and in May 2012.  The Appellant was notified of the evidence needed to substantiate a claim for accrued benefits; namely, evidence in the Veteran's file at the time of the Veteran's death, which shows that VA benefits were due, but had not been paid, to the Veteran at the time of his death.  The notice included the provisions for the effective date of the claim.

Additionally, RO notified the Appellant of the information and evidence needed to substantiate unadjudicated claims for service connection for a right knee disability and for posttraumatic stress disorder, which the Veteran had filed and were pending before his death.

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case dated in June 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 C.F.R. § 3.1000(a), basic entitlement to benefits due and unpaid on death of a beneficiary requires that an underlying claim be based on evidence in the file at the date of death of the Veteran.  

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).  

As there are no outstanding service records or VA records during the Veteran's lifetime of which VA has constructive notice, no further action is necessary to assist the Appellant in the development of the claims.  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

A Veteran's surviving spouse may claim accrued benefits due but not yet paid to the Veteran at the time of his death.  Accrued benefits are periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death and were due and unpaid upon the death of such individual.  38 C.F.R. § 3.1000(a).  

Pursuant to 38 U.S.C. § 5121(c), an application for accrued benefits must be filed within one year after the date of the Veteran's death.  38 C.F.R. § 3.1000(c).  In this case the Appellant's claim for accrued benefits was timely filed in January 2005, within one year of the Veteran's death in September 2004.  38 C.F.R. § 3.1000(c).

Entitlement to accrued benefits is to be determined based on evidence that was in the Veteran's file at the time of his death.  38 U.S.C.A. § 5121(a). 

A pending claim is a claim which has not been finally adjudicated.  38 C.F.R. § 3.160. 

Evidence

The service personnel records show that the Veteran was in Vietnam from May to August 1967.  From July to August 1967, he was a rifleman in Company G, 2nd Battalion, 26th Marines. 

The service treatment records show that in August 1967 the Veteran was transferred from Vietnam to Guam, where he was hospitalized with a diagnosis of a torn right medial meniscus.  

History included a previous right knee injury and a six months' history of right knee instability, recurrent swelling, and frequent locking of the right knee.  The hospital treatment consisted of an arthrotomy of the right knee and excision of the medial meniscus.  The diagnosis was medial meniscectomy of the right knee in the line of duty.  

In October 1967, because the postoperative course was complicated by recurrent effusion and the slow progress of physical therapy, the Veteran was transferred to a hospital in the state of Washington.  On admission, there was a healed, medial surgical scar.  In January 1968, the Veteran was discharged to duty after he was treated for an infection.  On separation examination there was no abnormal right knee finding.  

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of posttraumatic stress disorder.

In January 1968, while the Veteran was still on active duty, the RO found the Veteran eligible for VA vocational rehabilitation under 38 U.S.C.A. § 1510 on the basis of the right knee injury, which was considered to be 30 percent or more disabling.

After service, in September 1995, VA sent the Veteran information and an application for a claim of service connection for posttraumatic stress disorder.  A copy of the application and the Veteran's statement about in-service stressors, dated in September 1995, was received at the RO in June 2005. 

In April 1997, a Veterans Service Officer stated that the Veteran was having signs and symptoms of posttraumatic stress disorder.  In May 1997, in a formal claim (VA Form 21-526), the Veteran filed for service connection for a right knee disability and for posttraumatic stress disorder.  

With the application, the Veteran submitted a posttraumatic stress questionnaire, including a statement about in-service stressors. 

In June 1997, the RO requested the medical records identified by the Veteran from the Warm Springs Counseling Center in Warm Springs, Oregon.  There is no record of response.

In July 1997, the Veteran was afforded the opportunity to attend a VA examination for the right knee and for posttraumatic stress disorder.  In July 1997, the RO notified the Veteran that as he did not report for the examination and he would be given the opportunity to reschedule the examination.  The notification letter was returned by the U.S. Postal Service because the Veteran had moved.

Thereafter the RO did not adjudicate the claim received in May 1997 under 38 C.F.R. § 3.655(b) (when a claimant fails to report for an examination in conjunction with an original compensation claim, as here, the claim should rated based on the evidence of record). 

In the absence of a final adjudication of the claims filed in May 1997, the claims remained pending at the tine of the Veteran's death in September 2004.  38 C.F.R. §§ 3.104(a) and 3.160(c). 

In September 2004, the Veteran died of coronary artery disease and diabetes mellitus.  

In January 2005, the Appellant, the Veteran's surviving spouse, filed an application for dependency and indemnity compensation, including for the cause of the Veteran's death and for accrued benefits.  

In a rating decision in January 2008, the RO granted service connection for the cause of the Veteran's death and denied the claim for accrued benefits.  And the current appeal ensued. 

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

Unless posttraumatic stress disorder is diagnosed in service and the in-service stressor is related to service, or the in-service stressor is related to combat or to fear of hostile military or terrorist activity, or to a prisoner -of-war experience, or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f); see Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that medical nexus evidence is required for credible supporting evidence in a personal assault case). 

Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record shows that the Veteran was a rifleman in an infantry unit in Vietnam, where he participated in operations against enemy forces.  While campaigns are not definitive as for actual combat, in 1997 the Veteran had described being on a patrol that was hit by enemy fire.  For this reason, the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

Under 38 U.S.C.A. § 1154(b), VA will accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence. 

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required to support a claim of service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  As the Veteran did not engage in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis 

In the absence of a final adjudication of the claims filed in May 1997, the claims of service connection for a right knee disability and for posttraumatic stress of disorder remained pending at the tine of the Veteran's death in September 2004.  38 C.F.R. §§ 3.104(a) and 3.160(c). 

Right Knee 

The service treatment records show that the Veteran was hospitalized with a torn right medial meniscus.  History included a previous right knee injury and a six months' history of right knee instability, recurrent swelling, and frequent locking of the right knee.  The hospital treatment consisted of an arthrotomy of the right knee and excision of the medial meniscus.  The diagnosis was medial meniscectomy of the right knee in the line of duty.  

While on active duty, the RO found the Veteran eligible for VA vocational rehabilitation on the basis of the right knee injury.  Under 38 U.S.C. § 1510 (1964), cited by the RO, vocational rehabilitation may be afforded to a person who is hospitalized pending discharge from the service if the vocational rehabilitation is needed because of a compensable service-connected disability.  38 U.S.C. § 1502 (1964).
A claim for accrued benefits is a claim for periodic monetary benefits or compensation, which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death and were due and unpaid upon the death of such individual.  38 C.F.R. § 3.1000(a).   

Disability compensation means a monthly payment by VA to a Veteran for a service-connected disability.  38 C.F.R. § 3.4.  A finding of service connection on a claim for vocational rehabilitation is not a claim for disability compensation as there is no periodic monetary benefit payable.  It was not until May 1997 that the Veteran filed a formal claim for VA disability compensation for residuals of a right knee injury. 

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  When a chronic disability is established in service subsequent manifestation of the same disability at a later date no matter how remote is service connected, unless clearly attributable to intercurrent causes. 

A disability of the musculoskeletal system is primarily a loss of function and a meniscectomy, the removal of an internal structure of the knee joint, is a permanent condition.  38 C.F.R. § 4.40.  Therefore the right medial meniscectomy in service is evidence of a chronic or persistent right knee disability.  Although the meniscectomy was not confirmed by any competent lay or medical evidence after service, where as here a chronic or permanent condition was in fact shown in service, so as to permit a finding of service connection, any subsequent manifestations of that same disability at any later date, however remote, is service-connected, unless clearly attributable to intercurrent causes.  



In other words, there is no evidence after service that suggests a change in the underlying pathology.  Here the right medial meniscectomy in service is evidence of a chronic disability in service.  Therefore, service connection for a right medial meniscectomy for VA disability compensation for the purpose of accrued benefits is established. 

Posttraumatic Stress Disorder

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of posttraumatic stress disorder, posttraumatic stress disorder was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

By regulation, the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.  

After service while the Veteran was afforded the opportunity to attend a VA examination in July 1997, he did not appear for the examination.  There is no competent medical evidence during the Veteran's lifetime that he had a diagnosis of posttraumatic stress disorder.  



As for the Appellant's argument that the Veteran had posttraumatic stress disorder, attributable to service, to the extent that the statement is offered as evidence of posttraumatic stress disorder, posttraumatic stress disorder is not a condition under case law where lay observation has been found to be competent to establish a diagnosis, and the determination as to the presence of posttraumatic stress disorder is therefore medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent);  see Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Except under certain circumstances, the Appellant as a lay person may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As previously explained, by regulation the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f). 

For this reason, PTSD is not a simple medical condition that the Appellant as a lay person is competent to identify.  The Board therefore rejects the Appellant's that the Veteran had posttraumatic stress disorder. 

As there is no satisfactory proof, that is, medical evidence that the Veteran had diagnosis of posttraumatic stress disorder that conformed to the DSM-IV during his lifetime, there is no valid claim of service connection for posttraumatic stress disorder.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of competent medical evidence of a diagnosis of posttraumatic stress disorder during the Veteran's lifetime, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right medial meniscectomy for VA disability compensation for the purpose of accrued benefits is granted.

Service connection for posttraumatic stress disorder for VA disability compensation for the purpose of accrued benefits is denied. 



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


